       Case 1-19-41115-ess       Doc 4   Filed 02/26/19     Entered 02/26/19 13:53:42




TINITED STATES BANKRUPTCY COURT FOR THE

:i:t:Y:.':tii:TT:Yt:Y                      ._.._........x

                                                                    CASE NO.:
IN   RE: Anthony J Bacchio
                                                                   STATEMENT OF
                                                                   NO PAYROLL
                                                                   RECORDS




I, KEVIN B. ZAZZERA,         an attorney admitted to practice in the United States

District Court, Eastern District of New York sates the following:



       1.       I am the attorney for the above-captioned Debtor and am fully
familiar with the facts herein.


       2.     My client Anthony J Bacchio, has informed me that he is not
employed and he has not received any pay-stubs in the 60 days prior to filing
Bankruptcy, therefore, the requirement for filing pay stubs is not applicable.




Dated:      Staten Island, New   York
            Date: Februarv 11.2019


                                                             ZAZZERA(
